Appeal from an order of the Supreme Court, Oneida County (Anthony J. Paris, J.), entered June 17, 2011. The order granted in part the motion of defendant County of Herkimer, individually and as administrator of Herkimer County Self-Insurance Plan, for a declaratory judgment and an order of preclusion.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Same memorandum as in Village of Ilion v County of Herkimer (103 AD3d 1168 [2013]). Present—Centra, J.P., Peradotto, Lindley, Whalen and Martoche, JJ.